Title: To George Washington from Jacob Read, 22 October 1784
From: Read, Jacob
To: Washington, George



Sir
New York 22 nd Octr 1784

Having met with the Little Tract a Copy of which I do myself the honour to inclose to you in this City and Conceiving it possesses Some Merit I Seize the occasion it affords me of addressing a few Lines to you and of making inquiries of Your health & that of your most amiable Lady.
I hope Your late Tour Westward has been Attended with every pleasure & advantage you promised Yourself and as I conclude you are by this time returned home may I expect the

pleasure of hearing from You & to be favoured with Any observations that may be Essential towards my forming a proper Judgment in Any Measures Congress may have in View respecting the Western Territory, Posts, or in General on Indian Affairs.
Since the last time I had the Honour of addressing myself to you by Letter I have made a Tour to New Hamshire & am just returned much pleased with my Journey—the season proved most uncommonly favourable. I am delighted with the Country & tho the people throughout appear to be in Very Indifferent Circumstances they do not however Seem to want a Competency & what is most desirable of all sublunary Enjoyements they appear to possess Contentment.
We hear nothing here (Authentically) of the proceedings of our Indian Commissioners But report says that nothing further will take place at the present Meeting than An Agreement for a Cessation of Hostilities for One Year, We are told that Brandt Woud not Attend—I fear this was a Consequence of the Treaty by the Commissioners for this state[.] People in power deny an Actual Treaty but the Governours think it in itself a sufficient Evidence of the fact. So glaring a Violation of the federal Compact by this state is to Me Allarming.
When I left Boston the Marquis de La Fayette was expected there, a French Frigate of Forty Guns had also arrived from St Pierre de Miquelon on purpose to conduct him to France he is however expected to attend Congress at their meeting on the 30th Inst. when I have a hope all the states will be represented.
Do me the Honour to present my most respectful Compliments to Mrs Washington & believe me to be with the greatest Esteem & regard Sir Your Excellency’s most obedt and most Humle Servt

Jacob Read

